      Case 3:16-cr-00206-MEM Document 135 Filed 10/30/20 Page 1 of 12




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES                         :
                                                3:16-CR-206
                                      :
            v.
                                      :     (JUDGE MANNION)

MARIO VALENTINE,                      :

                  Defendant           :



                              MEMORANDUM

I.    BACKGROUND
     On September 2, 2020, defendant Mario Valentine, an inmate confined
at the United States Penitentiary (“USP”) at Lewisburg, in Lewisburg,
Pennsylvania, who is serving an aggregate 64-month federal sentence, (see
April 16, 2019 Judgment, Doc. 110), filed, pro se, a Motion for
Compassionate Release, under 18 U.S.C. §3582(c)(1)(A), due to the
COVID-19 pandemic and his underlying medical condition, namely, sleep
apnea. (Doc. 126). Valentine alleges that his severe sleep apnea makes him
particularly vulnerable to becoming seriously ill if he contracts COVID-19.
Valentine requests the court to allow him to serve the remainder of his prison
sentence on home confinement. Valentine, age 37, states that he has no
history of violence and that if he is released from prison to home confinement
he will reside in Shenandoah, Pennsylvania.

                                      1
      Case 3:16-cr-00206-MEM Document 135 Filed 10/30/20 Page 2 of 12




      Valentine’s projected release date from prison is March 2, 2024. See
https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results.
      Valentine states that he submitted a request for compassionate release
to the warden at USP Lewisburg on August 13, 2020. Valentine states that
the warden denied his request on August 20, 2020, and that he is not aware
of the warden granting any such requests. Valentine attached a copy of a
BOP response to his inmate request verifying that he submitted a request
and the warden denied his request on the dates he indicated. He also
contends that many courts no longer require an inmate to exhaust his BOP
administrative remedies before fling a motion for compassionate release with
the court due to the pandemic.
      Valentine alleges that the COVID-19 virus is present in the prison and
that it is not possible to comply with the CDC safety protocols to prevent the
spread of the virus in the prison. He also alleges that the prison is not taking
adequate measures to protect inmates from the virus. Thus, Valentine states
that he is entitled to release from prison due to unforeseen circumstances at
the time of his sentence caused by the pandemic and the “ill prepared
approach” of the BOP in response to the pandemic.
      On September 2, 2020, the court directed the government to respond
to defendant’s motion by September 16, 2020. (Doc. 127). The government
timely filed its response, (Doc. 128), with attached Exhibits, (Docs. 128-1 &
128-2), including a copy of the warden’s August 20, 2020 response and a
copy of Valentine’s August 13, 2020 request for compassionate release due

                                       2
      Case 3:16-cr-00206-MEM Document 135 Filed 10/30/20 Page 3 of 12




to the COVID-19 pandemic. The warden explained that Valentine did not
meet the BOP’s criteria for compassionate release. The government also
filed copies of Valentine’s BOP medical records, which the court allowed to
be filed under seal. (Doc. 130).
      On September 29, 2020, Valentine filed his reply brief. (Doc. 132). In
his reply brief, Valentine alleges that at the time he filed his motion there
were 49 positive cases of COVID-19 at the prison and that this number has
now doubled among inmates and staff which shows that the prison is not
taking sufficient steps to protect inmates.1
      Valentine also acknowledged that under 18 U.S.C. §3582(c)(1)(A) he
must first make a request for compassionate release to the warden and then
give him 30 days to respond. Valentine recognizes that he filed his instant
motion before 30 days expired from the date that the warden received his
request. Nonetheless, Valentine argues that the exhaustion requirement is

      1
        The number of COVID-19 cases in a federal prison can be found at
COVID-19          Cases,        Federal       Bureau       of      Prisons,
https://www.bop.gov/coronavirus/. According to the BOP’s website as of
October 21, 2020, there were four current positive cases of COVID-19
among inmates and one positive case among staff at USP Lewisburg and,
and 83 inmates and 12 staff members had recovered from the virus.
      Since the safety procedures and protocols enacted by the BOP in
prisons to protect inmates and staff are found in the BOP’s websites, they
are     not    repeated     herein.    See    also   BOP      website   at:
www.bop.gov/coronavirus/index.jsp. Also, the government attached to its
response, (Doc. 128-1), the BOP’s Phase Nine COVID-19 Action Plan and
states in its brief the safety protocols implemented at USP Lewisburg, in
addition to other CDC guidelines followed nationwide by the BOP. (Doc. 128
at 2-6).
                                       3
      Case 3:16-cr-00206-MEM Document 135 Filed 10/30/20 Page 4 of 12




“not absolute”, and that the court can waive it when it would be “futile” and
when it would subject the movant to “undue prejudice.” Valentine also
contends that courts are no longer requiring inmates to comply with the
exhaustion requirement of §3582(c)(1)(A).
      For the reasons set forth below, Valentine’s motion for compassionate
release under 18 U.S.C. §3582(c)(1)(A)(i), will be dismissed without
prejudice for lack of jurisdiction due to his admitted failure to comply with the
exhaustion requirement under §3582(c)(1)(A)(i), since he filed his present
motion before 30 days had lapsed after he submitted his request to the
warden.2


      2
        To the extent Valentine, who is proceeding pro se, is liberally
construed as also seeking home confinement designation under the
Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub.
L. 116-136, §12003, due to his reference to the Act in his reply brief, (see
Doc. 132), the court does not have authority to grant his request for relief
and order the BOP to release him to home confinement. See United States
v. McCann, 2020 WL 1901089, *3 (E.D. Ky. April 17, 2020) (“While the
CARES Act gives the BOP broad discretion to expand the use of home
confinement during the COVID-19 pandemic, the Court has no authority
under this provision to order that a prisoner be placed on home
confinement.”) (citation omitted). See also United States v. Logan, 2020 WL
2559955, *2 (W.D. N.C. May 20, 2020) (“The Defendant alternatively moves
the Court to order his release to home confinement due to the ongoing
COVID-19 pandemic. This request, however, must also be denied. The
discretion to release a prisoner to home confinement lies solely with the
Attorney General.”). Further, after a defendant is sentenced to imprisonment
by the court, the BOP is solely responsible for determining the defendant’s
place of incarceration. See 18 U.S.C. §3621(b); 18 U.S.C. §3624(c). See
also United States v. Delacruz, 2020 WL 3405723, *4 (M.D. Pa. June 19,
2020) (“[T]he Court is without authority to control the BOP’s placement of
                                       4
      Case 3:16-cr-00206-MEM Document 135 Filed 10/30/20 Page 5 of 12




II.   DISCUSSION3

      The court will first consider the exhaustion issue since “18 U.S.C.
§3582 (c)(1)(A) contains a threshold exhaustion requirement.” United States
v. Schultz, 454 F.Supp.3d 217, 220 (W.D. N.Y. April 15, 2020). See also
United States v. Gadsden, 2020 WL 3871083, *1 (W.D. Pa. July 9, 2020)
(“In United States v. Raia, 954 F.3d 594 (3d Cir. 2020), the court of appeals
held that district courts cannot consider requests for compassionate release
under the First Step Act until a prisoner has exhausted his administrative
remedies.”).
      In its opposition brief, (Doc. 128 at 10-11), the government states that
Valentine’s motion should be dismissed without prejudice “because he has
failed to meet the jurisdictional requirements of §3582(c)(1)(A).”
      The government states that the court lacks authority to act on
Valentine’s motion at this time. It points out that “Section 3582(c) provides
that a defendant’s compassionate-release motion cannot be entertained by



Defendant—the Court can neither directly assign Defendant to home
confinement nor direct the BOP to do so.”).
      3
       Valentine pled guilty on August 31, 2018, to one count of conspiring
to commit money laundering, in violation of 18 U.S.C. §1956(h), and one
count of aggravated identity theft, in violation of 18 U.S.C. §1028A. On April
4, 2019, the court sentenced Valentine to an aggregate 64 months of
imprisonment, followed by three years of supervised release, and
$269,575.35 in restitution. (Doc. 110).
      Since the underlying facts of Valentine’s arrest and conviction in this
case are summarized in the government’s brief, (Doc. 128 at 2), they are not
repeated herein.
                                      5
      Case 3:16-cr-00206-MEM Document 135 Filed 10/30/20 Page 6 of 12




a court until ‘the defendant has fully exhausted all administrative rights to
appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier . . . .’” (Doc. 128 at
10). The government also states that “[t]his exhaustion requirement is
mandatory and must be enforced by the Court.” (Id. at 11) (citing United
States v. Raia, 954 F.3d 594, 597 (3d Cir. Apr. 2, 2020) (“Given BOP’s
shared desire for a safe and healthy prison environment, we conclude that
strict compliance with §3582(c)(1)(A)’s exhaustion requirement takes on
added—and critical—importance.”)). Further, it contends that “[a]s confirmed
by the Court of Appeals, where 30 days have not passed following
presentation of a request to a warden, the statute ‘presents a glaring
roadblock foreclosing compassionate release.’” (Id.) (citing at Raia, 954 F.3d
at 597).
     Specifically, the government states, (Id. at 11-12), that:
     Although Valentine, …, presented a request to the warden and the
     warden denied that request within 30 days, Valentine sought relief in
     this court before 30 days elapsed from the receipt of his request by the
     warden. Specifically, Valentine’s request was received by the warden
     on August 13, 2020, and he filed a motion with this Court dated August
     31, 2020 and received on September 2, 2020. Thus, his options are to
     either exercise the administrative appeal process, or to re-file a motion
     seeking relief with this Court, now that 30 days has elapsed since
     August 13, 2020. The Court has no jurisdiction entertain this motion,
     as it was filed prior to that 30-day mark, under the plain language of
     the statute.



                                      6
      Case 3:16-cr-00206-MEM Document 135 Filed 10/30/20 Page 7 of 12




      In fact, the warden advised Valentine in his response that he could
appeal the denial of his request to the BOP Regional Director within 20 days
of his response. (Doc. 128-2).
      Thus, as the government points out, Valentine’s motion for
compassionate release is subject to dismissal since he filed it before 30 days
passed from the receipt of his request by the warden.
      No doubt that the court must “confirm that exhaustion is satisfied
because [the Third] Circuit has held that §3582(c)(1)(A)’s exhaustion
requirement is mandatory.” United States v. Davidson, 2020 WL 4877255,
*5 (W.D. Pa. Aug. 20, 2020) (citing United States v. Raia, 954 F.3d 594, 597
(3d Cir. 2020) (mandating “strict compliance” with §3582(c)(1)(A)’s
exhaustion requirement)). “The defendant carries the burden of showing that
he or she is entitled to a sentence reduction under the statute.” Schultz, 454
F.Supp.3d at 220 (citation omitted). “A defendant proceeding on his or her
own motion may meet that burden by demonstrating (1) that he or she
satisfied the statutory exhaustion requirement, (2) that extraordinary and
compelling reasons exist for a sentence reduction, and (3) that a sentence
reduction is consistent with the applicable Sentencing Guidelines
provisions.” Id. (citations omitted).
      “Prior to petitioning a court for relief under §3582(c), a defendant must
first file an administrative request for compassionate release with the warden
of their facility and then either: (1) fully exhaust BOP’s administrative
remedies; or (2) wait thirty (30) days from the date their administrative

                                        7
      Case 3:16-cr-00206-MEM Document 135 Filed 10/30/20 Page 8 of 12




request was filed with the warden.” United States v. Davidson, 2020 WL
4877255, *5 (W.D. Pa. Aug. 20, 2020). Thus, “[a] prisoner may file a motion
for compassionate release with the sentencing court ‘after [he or she] has
fully exhausted all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
from the receipt of such a request by the warden of the defendant’s facility,
whichever is earlier.’” United States v. Harris, 973 F.3d 170 (3d Cir. 2020)
(citing 18 U.S.C. §3582(c)(1)(A) (emphasis original). Further, “the
[compassionate release] statute states that the defendant may file the
motion thirty days after the warden receives his request.” Id. (citing United
States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (“But before they [file a
compassionate-release motion], defendants must at least ask the Bureau of
Prisons (BOP) to do so on their behalf and give BOP thirty days to
respond.”)).
      Although Valentine correctly indicates that he submitted a request for
compassionate release to the warden at USP Lewisburg, which was
received on August 13, 2020, he admitted that he did not wait 30 days to file
his motion after the warden received his request. No doubt that August 13,
2020 marks the beginning date for the 30-day exhaustion requirement.
Specifically, Valentine was required to wait until September 12, 2020 to file
his motion with the court. Thus, Valentine has failed to meet his burden of
establishing the procedural prerequisites for judicial review by showing that
he has satisfied 30-day requirement contained in §3582(c)(1)(A).

                                      8
      Case 3:16-cr-00206-MEM Document 135 Filed 10/30/20 Page 9 of 12




     Moreover, similar to an inmate who files a civil rights action must first
exhaust his administrative remedies with the prison before filing his action in
federal court, pursuant to the Prison Litigation Reform Act of 1995 (“PLRA”),
42 U.S.C. §1997e, and cannot complete the exhaustion process while his
action is pending in the court, see Banks v. Roberts, 251 Fed.Appx. 774,
775-76 (3d Cir. 2007) (Third Circuit held that an inmate who filed his civil
rights complaint in federal court before he completed the BOP administrative
remedy appeal process failed to comply with PLRA mandatory exhaustion
requirement, and that “[a] prisoner may not satisfy the PLRA’s exhaustion
requirement by exhausting administrative remedies after initiating suit in
federal court), the court finds that a defendant filing a motion for
compassionate release under §3582(c)(1)(A) cannot wait out the 30-day
period after he presents his request to the Warden while his motion is
pending in the court. See Raia, supra. “Rather, a defendant must wait 30
days after he submits his request to the Warden before he files his motion
for compassionate release with the court.” United States v. Rodriguez, 2020
WL 6047564, *4 (M.D. Pa. Oct. 13, 2020).
     As such, Valentine did not wait for 30 days after he submitted his
request to the warden before he filed his instant motion, which is statutorily
required, and his motion will be dismissed without prejudice for his failure to
comply with the exhaustion requirement under §3582(c)(1)(A). See United
States v. Bogdanoff, 459 F.Supp.3d 653 (E.D. Pa. May 8, 2020).



                                      9
      Case 3:16-cr-00206-MEM Document 135 Filed 10/30/20 Page 10 of 12




     Moreover, the court cannot waive the exhaustion requirement under
§3582(c)(1)(A) and there is no futility exception that the court can apply.
“This argument has been rejected by courts within this Circuit, who have
found that there is no authority to carve out [a futility] exception to a
statutorily-mandated exhaustion requirement.” Bogdanoff, 459 F.Supp.3d
653, ---. As the court in Bogdanoff, id., explained:
     When Congress enacts a statutory exhaustion provision, “courts have
     a role in creating exceptions only if Congress wants them to.” Ross v.
     Blake, ––– U.S. ––––, 136 S. Ct. 1850, 1857, 195 L.Ed.2d 117 (2016).
     “For that reason, mandatory exhaustion statutes ... establish
     mandatory exhaustion regimes, foreclosing judicial discretion.” Id.
     Thus, even if [defendant’s] suggested futility exception to the
     exhaustion requirement of 18 U.S.C. §3582 were appropriate, I lack
     authority to apply such an exception.

     Secondly, the court cannot yet determine if Valentine has
demonstrated that “extraordinary and compelling reasons” warrant a
reduction of his sentence since he has not complied with the exhaustion
requirement. See id. at ---. See also United States v. Zukerman, 451
F.Supp.3d 329, 332 (S.D. N.Y. 2020) (“in order to be entitled to relief under
18 U.S.C. §3582(c)(1)(A)(i), [defendant] must both meet the exhaustion
requirement and demonstrate that ‘extraordinary and compelling reasons’
warrant a reduction of [her] sentence.”); Raia, 954 F.3d at 597 (“The First
Step Act empowers criminal defendants to request compassionate release
for ‘extraordinary and compelling reasons’” after the defendant exhausts
administrative remedies with the BOP.) (citing 18 U.S.C §3582(c)(1)(A)(i)).


                                      10
       Case 3:16-cr-00206-MEM Document 135 Filed 10/30/20 Page 11 of 12




The Third Circuit in Raia, id., also held that defendant’s failure to comply with
§3582(c)(1)(A)’s exhaustion requirement “presents a glaring roadblock
foreclosing compassionate release at this point.”
       As the Third Circuit in Raia, 954 F.3d at 597, explained, “the mere
existence of COVID-19 in society and the possibility that it may spread to a
particular prison alone cannot independently justify compassionate release,
especially considering BOP’s statutory role, and its extensive and
professional efforts to curtail the virus’s spread.” (citation omitted). See also
United States v. Feiling, 453 F.Supp.3d 832, 837 (E.D. Va. 2020) (“the Court
agree[d] with the Third Circuit [in Raia] and the district courts cited [in its
decision] and will join them in holding that the mere existence of COVID-19
among the prison population and an inmate’s susceptibility to it do not justify
waiver of the administrative exhaustion requirement under §3582(c)(1)(A).”)
(string citations omitted of several cases finding that since defendant failed
to exhaust the administrative remedies with BOP, the Court does not
possess authority to grant relief under §3582(c)(1)(A)(i), even if based on
COVID-19, and that §3582(c)(1)(A) provided no authority to waive the
exhaustion requirement).


III.   CONCLUSION


       Defendant Valentine’s Motion for Compassionate Release and for

Release to Home Confinement related to the COVID-19 pandemic, (Doc.

                                       11
            Case 3:16-cr-00206-MEM Document 135 Filed 10/30/20 Page 12 of 12




126), will be DISMISSED WITHOUT PREJUDICE for lack of jurisdiction

under §3582(c)(1)(A)(i) since he filed his motion before 30 days had lapsed

from the time he submitted his request to the warden. Further, insofar as

Valentine is seeking this court to compel the BOP to find that he is eligible

for home confinement designation under the CARES Act, the court will

DISMISS it since the authority to make this determination lies with the BOP

Director and not the court. An appropriate order will follow.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge


Dated: October 30, 2020
16-206-01




                                          12
